Citation Nr: 1515122	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than February 22, 2002, for the grant of service connection for coronary artery disease status post stent (ischemic heart disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, and from July 1971 to December 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  The Board notes that the August 2011 rating decision was issued pursuant to 38 C.F.R. § 3.816 and Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Specifically, as the Veteran's claim for service connection for heart disease was denied prior to the enactment of a statute and regulation presumptively connecting ischemic heart disease to service for Veterans exposed to herbicide agents in Vietnam, the Veteran was entitled to have his case reviewed for potential disbursement of retroactive benefits.


FINDINGS OF FACT

1.  The date entitlement arose for the Veteran's service-connected ischemic heart disease was May 13, 1993.

2.  The date of receipt of the Veteran's claim for ischemic heart disease was February 22, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 2002, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim.

In this case, the issue on appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, private treatment records, and VA examination reports.   

When there is evidence that a Veteran's service treatment records have been lost or destroyed, as is the case here for some of the Veteran's service treatment records from May 1968 to July 1971, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  In this regard, the Veteran was informed in a December 2010 letter of the RO's efforts to locate his service treatment records, and their inability to do so.  Accordingly, the duty to notify the Veteran of the inability to obtain his complete service treatment records has been met.  38 C.F.R. § 3.159(e).

In any event, the Board finds that the record as it stands includes the evidence necessary for the Board to decide the effective date claim, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

The Veteran was granted service connection for his ischemic heart disease based on in-service exposure to herbicides with an effective date of February 22, 2002.  The Veteran has disagreed with this effective date.  

In general, the effective date for the grant of service connection based upon an original claim is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§ 3.400 (2014).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

An exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See generally Nehmer, 712 F. Supp. 1404.  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as ischemic heart disease.  See 38 C.F.R. 
§ 3.816(b) (2014).  The regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  

Relevant to this appeal, on October 13, 2009, the Secretary of Veterans Affairs announced his decision to establish an additional presumption of service connection based upon exposure to toxic herbicides within the Republic of Vietnam for ischemic heart disease.  Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53, 202 (August 31, 2010).  

As an initial matter, the Board notes that the Veteran has been deemed a Nehmer class member in that he served in the Republic of Vietnam and has been diagnosed with a "covered herbicide disease," ischemic heart disease.  Additionally, the Veteran filed a claim for benefits between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for ischemic heart disease.

On January 4, 1990, VA received the Veteran's original application for service-connection, to include his claim for a "heart problem."  The Veteran was afforded a VA examination in connection with this claim in February 1990.  After examining the Veteran, the examiner opined that the Veteran had a premature ventricular contraction (PVC), presently asymptomatic.  Subsequently, in April 1990 the RO issued a rating decision that stated in part "[e]ven though no objective evidence was found of a heart condition, a heart condition will be included with the evaluation of the Veteran's service connected hypertension."  As noted in a January 2006 rating decision, the 1990 rating decision erroneously awarded service connection based in part on cardiac symptoms, without the diagnosis of a current cardiac disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of diagnosed disability, service connection cannot be established).  

On February 22, 2002, the Veteran submitted an informal claim requesting "a reevaluation of [his] case and an upgrade due to worsening conditions of [his] current situation."  In March 2002 the Veteran clarified his February 2002 statement by reporting a May 1993 treatment for his heart condition.  While the February 2002 statement was not initially construed as a claim for service connection for ischemic heart disease, when considered with the March 2002 statement, it can be construed as indicating an intent to apply for one or more benefits under the laws administered by VA, and therefore may be considered an informal claim for service connection for ischemic heart disease.  38 C.F.R. § 3.1(p) (2014).  As such, the Board finds that February 22, 2002 is the date of the Veteran's claim for service connection for ischemic heart disease.

Regarding the date at which objective evidence indicates that the Veteran was entitled to compensation, a January 2011 VA examiner noted that the first diagnosis of ischemic heart disease was in 1993.  In July 2011 the same VA examiner was asked to complete another examination and identify the date on which the Veteran objectively had ischemic heart disease.  After reviewing the claims file and examining the Veteran, the VA examiner reported that the earliest confirmed date of the diagnosis of ischemic heart disease was May 13, 1993.  The examiner was further asked if the 1990 diagnosis of PVCs could be considered the onset of the ischemic heart disease.  The examiner opined that the PVCs noted in 1990 were not early symptoms of the veteran's currently diagnosed heart disorder.  Rather, the examiner noted that "ventricular premature beats are of variable prognostic importance.  They usually have no predictive value, but may be associated with an increased risk of sustained ventricular tachyarrhythmias and sudden cardiac death in select patients.["]  [The] Veteran's PVC[']s of 1990 were non sympto[m]atic and did not require anti-arrthymia medication."

The Board finds that the opinion of the 2011 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  
The Board acknowledges that the Veteran is competent to describe his treatment for his heart condition and his subjective experiences regarding his symptoms.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the onset of his ischemic heart disease is not competent medical evidence.  In this regard, ischemic heart disease can manifest in many different ways and determining the existence and etiology of it requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, the law requires that objective evidence must be available regarding the date entitlement arose.  Given the foregoing, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion as to the onset of his ischemic heart disease.  

Accordingly, the Board concludes that the objective evidence indicates that the first diagnosis of ischemic heart disease on May 13, 1993.  

In reaching the above conclusions regarding the date of the claim and the date entitlement arose, the Board has considered whether the 1990 claim can be considered the date of the claim and whether the PVCs noted in 1990 could constitute objective evidence of entitlement to compensation for ischemic heart disease.  The Board finds that the 1990 claim cannot be considered as the date of the claim for ischemic heart disease.  At that time, the Veteran claimed service connection for a "heart problem."  Upon examination, that "heart problem" was shown to be PVCs that were included in the grant of service connection for hypertension.  Notably, when the Veteran submitted his February 2002 statement regarding his heart condition, he did not refer to the PVCs noted in 1990 but rather to his ischemic heart diagnosis in 1993.  Moreover, the Veteran has not alleged that his 1990 claim was a claim for ischemic heart disease.  Given the facts that the Veteran was compensated for the finding of asymptomatic PVCs he had in 1990 via the April 1990 rating decision, there was no diagnosis of a heart disability at the time of his 1990 claim, the first diagnosis of ischemic heart disease was not until 1993 (more than one year after the 1990 claim), and the fact that he has not claimed that the date of his claim for ischemic heart disease was in 1990, the Board finds that the 1990 filing did not constitute a claim for ischemic heart disease.

Importantly, the Board also finds that the PVCs noted in 1990 did not constitute objective evidence of entitlement to compensation for ischemic heart disease.  As the 2011 examiner's report indicates as discussed above, the earliest confirmed date of the diagnosis of ischemic heart disease was May 13, 1993, and the examiner found that the PVCs noted in 1990 were not early symptoms of ischemic heart disease.  As previously noted, the Board finds this opinion highly probative as it was based on the examiner's medical expertise and is supported by the evidence of record.  Additionally, the Veteran has not alleged that his ischemic heart disease manifested prior to May 1993.

As the law requires that the effective date will be the later of the date of receipt of the claim or the date entitlement arose, the Board concludes that the appropriate effective date for the award of service-connection for ischemic heart disability is the date the Veteran filed his informal claim for service connection, February 22, 2002.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  There is no doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).









	(CONTINUED ON NEXT PAGE)
ORDER

An effective date prior to February 22, 2002, for the grant of service connection for ischemic heart disease is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


